Citation Nr: 1514849	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left hand disability, to include numbness in the fingers.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to November 2000.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The claims of entitlement to service connection for a left knee disability, hypertension, and a left hand disability are addressed in the remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for a left knee disability, hypertension, and a left hand disability, to include numbness in the fingers, were denied in a June 2008 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a June 2008 letter, he did not perfect an appeal and did not submit additional evidence during the appeal period.  

2.  The evidence received since the June 2008 rating decision relates to an unsubstantiated fact regarding the Veteran's service connection claim for a left knee disability and raises a reasonable possibility of substantiating that claim.

3.  The evidence received since the June 2008 rating decision relates to an unsubstantiated fact regarding the Veteran's service connection claim for hypertension raises a reasonable possibility of substantiating that claim.

4.  The evidence received since the June 2008 rating decision relates to an unsubstantiated fact regarding the Veteran's service connection claim for a left hand disability and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

2. Evidence submitted to reopen the claim of entitlement to service connection for hypertension is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Evidence submitted to reopen the claim of entitlement to service connection for a left hand disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claims because all of the above-captioned claims are reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In February 2008, the Veteran submitted claims of entitlement to service connection for a left knee disability, hypertension, and a left hand disability, to include numbness in the fingers.  All three claims were denied in a June 2008 rating decision, and the Veteran was provided notice of the rating decision and his appellate rights via a June 2008 letter.  The Veteran submitted a timely notice of disagreement in June 2008; however, the Veteran's representative withdrew the notice of disagreement via a September 2008 written correspondence.  Because the Veteran did not file a notice of disagreement or submit additional evidence within the one-year appeal period, the June 2008 rating decision is final.  See 38 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2014).

In March 2009, the Veteran submitted a written correspondence in which he requested to "reopen the disability claims filed orig[inally] in 2008."  The Veteran did not reference the June 2008 rating decision, nor did he suggest that he disagreed with the prior rating decision.  Although no special wording is required to constitute a notice of disagreement, the Veteran's March 2009 written correspondence neither identified the specific determinations with which he disagreed nor used language that can be reasonably construed as disagreement with June 2008 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201 (2014); Jarvis v. West, 12 Vet. App. 559, 521 (1999).  Because the Veteran's representative explicitly withdrew the previously-submitted notice of disagreement in September 2008, the Board finds the March 2009 written statement to be a claim to reopen the previously-denied service connection claims, and not a notice of disagreement.  Consequently, the Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).   New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id.

At the time of the RO's June 2008 rating decision, the evidence of record consisted of the Veteran's service treatment records.  In April 2012, the Veteran submitted additional evidence.  The evidence of record now includes private treatment records from February 2004 through March 2007, VA treatment records from July 2011 through June 2012, a January 2013 VA examination report, a May 2013 written statement from the Veteran, and the Veteran's testimony during a January 2014 hearing before the Board.  The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  

With respect to the Veteran's service connection claim for a left knee disability, the previous denial was based on the lack of a current diagnosis and the lack of evidence establishing a nexus between a current left knee disability and service.  A review of the Veteran's post-service treatment records reveals a current diagnosis of left knee medial meniscus tear and degenerative arthritis.  Additionally, in the May 2013 written statement and the January 2014 Board hearing, the Veteran indicated that banged his left knee on a hatch and was seen by a corpsman for it during service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  As this evidence relates to unestablished facts necessary to substantiate the Veteran's service connection claim for a left knee disability, the Board finds that the Veteran has submitted both new and material evidence, and the claim is therefore reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.



With respect to the Veteran's service connection claim for hypertension, the previous denial was based on the lack of a current diagnosis and the lack of evidence establishing a nexus between a current diagnosis of hypertension and the Veteran's active duty.  A review of the Veteran's post-service treatment records reveals a current diagnosis of hypertension.  As this evidence relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for hypertension, the Board finds that the Veteran has submitted both new and material evidence, and the claim is therefore reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

With respect to the Veteran's service connection claim for a left hand disability, the previous denial was based on the lack of a current diagnosis and the lack of evidence establishing a nexus between a current left hand disability and service.  During the January 2014 Board hearing, the Veteran testified that he continuously experienced pain and numbness in his left hand since his discharge from active duty in November 2000.  A review of the Veteran's post-service treatment records shows diagnoses of left hand carpal tunnel syndrome and early signs of arthritis in the left hand.  As this evidence relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for a left hand disability, the Board finds that the Veteran has submitted both new and material evidence, and the claim is therefore reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left hand disability is reopened, and to that extent only, the appeal is granted.

REMAND

I.  Service Connection for a Left Knee Disability

The Veteran seeks service connection for a left knee disability, which he contends was caused by banging his left knee on a hatch during service.  During the January 2014 Board hearing, the Veteran testified that he sought treatment for his left knee injury, but he was merely advised to ice it.  The Veteran stated that he did not sustain any particular injury to his left knee after service, but the pain gradually increased.  He finally sought medical attention in late 2006 after the pain worsened severely while running.  

An October 2000 examination report indicates that upon discharge from active duty, the Veteran reported that his "left knee aches a lot."  Private treatment records confirm that the Veteran first sought treatment for left knee pain in December 2006, and was provided diagnoses of a medial meniscus tear and degenerative arthritis in January 2007.  The Veteran has not been afforded a VA examination pursuant to his service connection claim for a left knee disability.

Generally, a VA examination is necessary prior to final adjudication of a claim when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the appellant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record contains diagnoses of a medial meniscus tear and degenerative arthritis.  The Veteran asserts that he injured his left knee during service and continuously experienced left knee pain ever since.  Service treatment records confirm that the Veteran reported left knee pain upon discharge from active duty.  Because there is at least an indication that the Veteran's current left knee disability may be related to his active duty, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

II.  Service Connection for Hypertension

The Veteran seeks service connection for hypertension, which he asserts had its onset during service, or alternatively, was caused by in-service stress.  During the January 2014 Board hearing, the Veteran testified that he was told by treatment providers in the military that he had some elevated blood pressure readings.  He stated that approximately one year after discharge, he visited a medical clinic and was advised that his blood pressure was high.  The Veteran further testified that he did not seek regular medical attention until he obtained health insurance in 2004, at which time he received a diagnosis of hypertension and was prescribed medication.  

Service treatment records confirm that the Veteran's blood pressure was normal when he entered service, and that he had some elevated blood pressure readings during service.  Post-service private treatment records confirm that when the Veteran first visited a physician in February 2004 to undergo a physical and establish primary care, he was provided a diagnosis of elevated blood pressure.  During his next visit in May 2004, the Veteran received a diagnosis of hypertension and was prescribed Accupril.  

In January 2013, the Veteran underwent a VA examination pursuant to his service connection claim for hypertension.  The examiner indicated that the Veteran's service treatment records and VA treatment records were reviewed; however, private treatment records were not reviewed.  The examiner opined that the Veteran's hypertension was not incurred in or caused by military service and provided the following rationale:

[T]his [V]eteran reported having the onset of his hypertension in 2003 and the condition had worsened over time.  He now required treatment with Amlodipine and Lisinopril/Hydrochlorothiazide.  In his service treatment records, the enlistment physical examination dated 1988 showed no documentation of any blood pressure problems.  His blood pressure at the time was 130/80.  However, a physical examination dated [July 1994] showed mildly elevated blood pressure of 150/90[,] and the examiner noted that this [V]eteran required twice weekly monitoring of blood pressure.  His subsequent service treatment records showed no documentation of any evaluation or treatment for hypertension.  Another annual physical examination dated [October 1999] showed his blood pressure was normal at 126/82 but his separation physical examination of [October 2000] showed blood pressure elevation of 181/101 and repeat blood pressure of 144/100.  The examiner again noted the elevated blood pressure and requested serial blood pressure readings, but the information was not available for review.  These findings showed that this [V]eteran had isolated documentation of elevation of blood pressure in the military service, but it is not clear whether the [V]eteran had sustained blood pressure elevation because of lack of medical records.  According to the [V]eteran's history, his blood pressure problem appeared in 2003 which was after the military service.  Therefore, this [V]eteran's hypertensive condition is less likely than not incurred in or caused by military service.

The January 2013 VA examiner's opinion only addresses whether the Veteran had sufficient in-service elevated blood pressure readings to support a diagnosis of hypertension during service.  However, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Additionally, service connection shall be awarded for cardiovascular disease, to include hypertension, even if not found to have been incurred in or aggravated by service, if it manifests to a compensable degree within one year of separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309(a) (2014).  During the January 2014 Board hearing, the Veteran testified that even if he did not have a diagnosis of hypertension during service, he believed that his hypertension was caused by stress during service.  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental opinion that address whether the Veteran's hypertension was caused by in-service events.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  

Additionally, the January 2013 VA examiner indicated that "the Veteran's blood pressure problem appeared in 2003."  However, as the examiner noted, the Veteran's blood pressure was elevated on the last two readings before discharge, and the in-service medical examiner requested serial blood pressure readings at the time.  However, no additional blood pressure readings appear in the Veteran's claims file.  The VA examiner ultimately provided a negative nexus opinion because "it is not clear whether the [V]eteran had sustained blood pressure elevation because of lack of medical records."  

During the January 2014 Board hearing, the Veteran testified that within one year of discharge from active duty, he had another high blood pressure reading at a medical clinic.  He further testified that he was unable to establish primary care with his physician until he received health insurance in 2004, at which time his blood pressure was again elevated.  Because the January 2013 VA examiner did not review the Veteran's private treatment records and did not address the Veteran's statements that his blood pressure was elevated again within one year of discharge and that he received a diagnosis of hypertension as soon as he was able to establish primary care with his physician, the Board finds that a remand is necessary to obtain a supplemental opinion that addresses this evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury, but relied on the service treatment records to provide a negative opinion).

III.  Service Connection for a Left Hand Disability

The Veteran seeks service connection for a left hand disability, to include numbness in the fingers.  Service treatment records indicate that the Veteran sustained a laceration to his left hand in July 1990.  Upon discharge from active duty, the Veteran reported left hand numbness during an October 2000 medical examination.  

In a May 2013 written statement, the Veteran asserted that he believes the numbness in his hand is associated with the injury he sustained during service.  During the January 2014 Board hearing, the Veteran testified that he continuously experienced pain and numbness in his left hand after sustaining injuries to his hand and neck while moving furniture during service.  He stated that he did not seek medical attention until he obtained health insurance in approximately 2004.  

Private treatment records confirm that during a February 2004 initial visit with his primary care physician, the Veteran reported numbness in his left hand ever since his discharge from active duty.  The assessment was carpal tunnel syndrome.  A September 2011 VA treatment record indicates that the Veteran complained of chronic pain and stiffness in his left hand, and x-rays revealed early signs of arthritis.  

The Veteran was not provided a VA examination with respect to the etiology of a left hand disability, other than a scar, status post laceration to the left hand.  Because the evidence of record contains evidence of persistent symptoms of pain and numbness in the left hand with diagnoses of carpal tunnel syndrome and early signs of arthritis, and there is at least an indication that the Veteran's current left hand disability may be related to his active duty, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the nature and etiology of a left knee disability and a left hand disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide opinions as to: (a) whether a left knee disability was incurred in or aggravated by the Veteran's active duty, and (b) whether a left hand disability, to include numbness in the fingers, was incurred in or aggravated by the Veteran's active duty.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The evidence of record must be reviewed by the January 2013 VA examiner to obtain a supplemental opinion as to the etiology of the Veteran's hypertension.  If the January 2013 VA examiner is not available, the evidence of record must be provided to another appropriate examiner.  The examiner must review all pertinent records associated with the claims file, including the Veteran's lay statements and private treatment records.  After reviewing the evidence of record, the examiner must provide an opinion as to whether the Veteran's hypertension was incurred in or aggravated by active duty, to include as due to in-service stress or whether hypertension manifested to a compensable degree within one year of his separation from active duty.  In doing so, the examiner must specifically discuss the Veteran's assertion that he had an additional high blood pressure reading within one year of discharge from active duty and the private treatment records showing a diagnosis of hypertension as soon as the Veteran obtained health insurance and established primary care with a physician.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examinations scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Review the development to ensure that the instructions of the remand have been complied with; if not return the case for that corrective actions may be undertaken.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a left knee disability, hypertension, and a left hand disability must be re-adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


